DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 03/04/2022 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0093384) in view of Grolitzer et al. (US 6,391,984)
In regards to claim 1, Ward teaches lubricants for industrial gears (title).  The lubricant comprises overbased detergent, antifoam agent selected from silicone or non-silicone agents, phosphorus containing acid, ester, or salt, an oil of lubricating viscosity and can contain other optional additives [0009 – 0017].  The lubricant reduces micropitting in industrial gears [0025].  The lubricating base oil are Group I to V oils or mixtures [0067].  The non-silicone antifoam agent can be copolymers of ethyl acrylate (C2) and 2-ethylhexyl acrylate (C8) [0057].  
The foam inhibitor (antifoaming agent) is useful in the composition in amounts of from about 25 to about 1000 ppm or from about 50 ppm to about 750 ppm [0059].  The composition can comprise phosphorus additives such as phosphorus amides etc., in amounts of from about 
Grolitzer teaches copolymers of two or more vinyl monomers such as acrylate copolymers which preferably comprises 10 to 80% of ethyl acrylate and 20 to 90% of 2-ethylhexyl acrylate and 0 to 20% of fluorinated acrylate for use as defoamants (antifoaming agents) in hydrocarbon oils (column 1 lines 10 – 62, column 4 lines 3 – 15).  The copolymer has a weight average molecular weight (Mw) of from about 2000 to 250,000 (column 2 lines 1 – 21). 
Number average molecular weight (Mn) which are typically less than or equal to the weight average molecular weight based on a polydispersity (Mw/Mn) of 1 or higher will thus overlap the claimed range.  For instance, some examples provide Mw/Mn ratios of about 4 to about 7, which provides generally calculated Mn ranges of as low as about 300 to as high of about 60,000 when Mw of the polymers is from about 2000 to about 250,000 which overlaps the claimed range (column 5 lines 40 – 50).  
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the polyacrylate antifoaming agents of Grolitzer in the composition of Ward, as Ward allows for the use of such components as antifoaming agents in the composition.
In regards to claims 5 – 9, Ward and Grolitzer combined teach the composition having the monomers of the claims and in amounts overlapping the claimed range as previously discussed.
In regards to claim 10, Ward and Grolitzer combined teach the composition having the copolymer with Mn which overlaps the claimed range as previously discussed.
In regards to claim 11, Ward and Grolitzer combined teach the composition having antifoam in amounts overlapping the claimed range as previously stated.
In regards to claim 12, Ward and Grolitzer combined teach the composition having additives such as detergents etc., as previously stated.
In regards 13 – 15, 19, Ward and Grolitzer teach the compositions which are useful for lubricating industrial gears and thus provides for use in mechanical component or driveline component such as gear or gear box, and wherein when the composition is used in the gear the method of lubricating such mechanical device and the method of improving thermal stability of a mechanical device by supplying the composition to the device are intrinsically performed.  Ward teaches the use of the oil in a gear test which provided improvement in micropitting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5 – 15, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, 18, 19 of copending Application No. 16/472,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is directed to lubricating oil composition having base oil, acrylate antifoam and conventional additives including antiwear agents, dispersants, friction modifiers etc., which ae useful for lubricating mechanical devices such as transmissions, gears, hydraulic systems etc.  While the specific phosphorus compounds of the instant claims are not recited, antiwear compounds are well known to encompass the recited phosphorus .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Again applicants argue that Ward does not teach that antifoams are stable in the presence of phosphorus containing compounds at elevated temperatures but that Example D shows an unexpectedly improved performance at high temperatures over the antifoam of Ward, and/or, of Wand and Grolitzer.  The arguments are not persuasive.
The sole inventive example is not commensurate in scope with the claims.
The claim allows for use of acrylate copolymer having 80 – 90% of any C4-C8 alkyl acrylate and 10 to 20% of any of C2 or C3-alkyl acrylate and broadly present at from 50 ppm to 600 ppm and blended with any suitable phosphorus antiwear agent selected from phosphite, phosphorus amide, phosphorus carboxylic acid or ester, phosphorus containing ether, their mixtures or derivatives in amounts of from 0.1 to 1.5%.  
The sole inventive example D requires an acrylate copolymer
Applicant’s example requires a branched C8 alkyl acrylate at 85% which does not support the claimed 80 to 90% of any C4-C8 (linear or branched) alkyl acrylate.  The ethyl acrylate at 15% does not support the C2 or C3 alkyl acrylate at 10 to 20% as claimed.  The phosphite at 0.4% does not support the myriads of phosphorus compounds including phosphite, phosphorus amide, phosphorus carboxylic acid or ester, phosphorus containing ether, their mixtures or derivatives in amounts of from 0.1 to 1.5%.   
The base oil in the inventive examples is at about 88% while the claims allows the base oil to be present at any suitable amount up to about 99.9%.
The results are not persuasive.
The unexpectedness of the result of Example D is unclear and inconsistent.  The post-ISOT value in Seq I of D is nr (not tested), and similarly in the D6082-12 test the post-ISOT value is not tested.  Only in the Seq II and Seq III test do we see lower results for the inventive example over the comparatives.
The result does not demonstrate criticality over the claimed range or claimed ratios.  The results do not demonstrate synergism of the claimed ingredients.  The results merely demonstrate intrinsic properties of two different types of antifoaming agents.
Thus, the sole inventive example is not commensurate in scope with the claims and fails to provide a demonstration of unexpected results sufficient to rebut the case of obviousness.
Rejections based on obviousness double patenting were not disparaged and are thus maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771